July 29, 2009 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund File No.: 811-3757; 2-84105 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended May 31, 2009. Please direct any questions or comments to the attention of the undersigned at 212.922.6850. Very truly yours, /s/Faria Adam Faria Adam
